 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   LORI JOHNSON, et al.,                              Case No. 1:19 -cv-00237-DAD-SAB

12                  Plaintiffs,                         ORDER SETTING HEARING AND
                                                        BRIEFING SCHEDULE FOR
13          v.                                          DEFENDANTS’ MOTION TO DISMISS
                                                        AND PLAINTIFFS’ MOTION FOR LEAVE
14   CITY OF ATWATER, et al.,                           TO FILE AN AMENDED COMPLAINT

15                  Defendants.                         (ECF Nos. 4, 14)

16

17

18          On January 18, 2019, Plaintiffs commenced this action in the Superior Court of the State

19 of California for the County of Merced, and on February 19, 2019, Defendants removed this
20 action to the United States District Court for the Eastern District of California. (ECF No. 1.) On

21 March 11, 2019, Defendants filed a motion to dismiss. (ECF No. 4.) On May 8, 2019, pursuant

22 to the stipulation of the parties, the Court granted Plaintiff until May 9, 2019, to file an

23 opposition to Defendants’ motion to dismiss. (ECF No. 12.) On May 9, 2019, Plaintiffs did not

24 file an opposition, but instead, without leave of court, filed a first amended complaint (ECF No.

25 13), along with a motion for leave to file a first amended complaint (ECF No. 14). On May 13,

26 2019, the District Judge referred Defendants’ motion to dismiss (ECF No. 4), Plaintiffs’ motion
27 to remand (ECF Nos. 5, 15), and Plaintiffs’ motion to amend (ECF No. 14), to the undersigned

28 United States Magistrate Judge for the issuance of findings and recommendations in accordance


                                                    1
 1 with 28 U.S.C. § 6369b)(1)(B) and (C). (ECF No. 16.)

 2          On May 14, 2019, the Court accepted Plaintiffs’ withdraw of the motion to remand (ECF

 3 Nos. 5, 15), and also directed Defendants to file a statement signifying whether they oppose

 4 Plaintiffs’ motion for leave to file an amended complaint. (ECF No. 17.) On May 15, 2019,

 5 Defendants filed a statement signifying they oppose Plaintiffs’ motion for leave to file an

 6 amended complaint. (ECF No. 18.) Due to Defendants’ statement of opposition, the Court will

 7 now set a hearing for Defendants motion to dismiss and Plaintiffs’ motion for leave to amend to

 8 be held on the same date with a corresponding briefing schedule. Due to Plaintiffs’ failure to file

 9 an opposition to the motion to dismiss in accordance with the stipulation and order entered May

10 8, 2019 (ECF No. 12), Plaintiffs have waived their right to file such opposition. However, the

11 Court will consider the merits of the parties’ briefing on the motion to dismiss and motion for

12 leave to file an amended complaint collectively as the issues are interrelated.

13          Accordingly, IT IS HEREBY ORDERED that:

14          1.      Defendants’ motion to dismiss (ECF No. 4) and Plaintiffs’ motion for leave to file

15                  an amended complaint (ECF No. 14), shall be heard on June 18, 2019, at 2:00

16                  p.m., in Courtroom 9;

17          2.      Defendants shall file any opposition to Plaintiffs’ motion for leave to file an

18                  amended complaint on or before June 4, 2019;

19          3.      Plaintiffs shall file any reply to Defendants’ opposition to Plaintiffs’ motion for

20                  leave to file an amended complaint on or before June 11, 2019.

21
     IT IS SO ORDERED.
22

23 Dated:        May 16, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28


                                                     2
